Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock, $1.00 par value of The Pep Boys—Manny, Moe & Jack dated as of May 22, 2015 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: May 22, 2015 GLENHILL ADVISORS, LLC By: /s/ Glenn J. Krevlin Name: Glenn J. Krevlin Title: Managing Member /s/ Glenn J. Krevlin GLENN J. KREVLIN GLENHILL CAPITAL ADVISORS, LLC By: KREVLIN MANAGEMENT, INC. Managing Member By: /s/ Glenn J. Krevlin Name: Glenn J. Krevlin Title: Managing Member GLENHILL CAPITAL MANAGEMENT, LLC By: GLENHILL ADVISORS, LLC Managing Member By: /s/ Glenn J. Krevlin Name: Glenn J. Krevlin Title: Managing Member GLENHILL CAPITAL OVERSEAS MASTER FUND LP By: GLENHILL CAPITAL OVERSEAS GP, LTD General Partner By: GLENHILL CAPITAL MANAGEMENT, LLC Sole Shareholder By: GLENHILL ADVISORS, LLC Managing Member By: /s/ Glenn J. Krevlin Name: Glenn J. Krevlin Title: Managing Member GLENHILL LONG FUND, LP By: GLENHILL LONG GP, LLC General Partner By: GLENHILL CAPITAL MANAGEMENT, LLC Managing Member By: GLENHILL ADVISORS, LLC Managing Member By: /s/ Glenn J. Krevlin Name: Glenn J. Krevlin Title: Managing Member
